 



Exhibit 10.1

April 1, 2004

Wayne F. C. Hosking, Jr.
1825 Elgin Drive
Vienna, Virginia 22182

Dear Wayne:

     On behalf of The Allied Defense Group, Inc. (the “Company”), I am very
pleased to offer you the position of Vice President for Corporate Strategic
Development. This letter agreement clarifies and confirms the terms of your
employment with the Company.



1.   POSITIONS; START DATE

     As Vice President for Corporate Strategic Development, you shall have the
duties and responsibilities customarily associated with such position and such
duties as may be assigned to you by the Chief Executive Officer or the Chief
Operating Officer of the Company. You will report directly to the Chief
Operating Officer of the Company. Your office will be at the Company’s
headquarters, located at 8000 Towers Crescent Drive, Suite 260, Vienna, Virginia
22182. You agree not to actively engage in any other employment, occupation or
consulting activity that conflicts with the interests of the Company. Unless we
mutually agree otherwise, you will commence employment on April 12, 2004 (the
“Start Date”).



2.   SALARY

     Your salary will be $14,166.66 per month ($170,000.00 annualized), payable
monthly in accordance with the Company’s standard payroll practice and subject
to applicable withholding taxes. Because your position is exempt from overtime
pay, your salary will compensate you for all hours worked. Your salary will be
reviewed and effective annually by the Compensation Committee and any
adjustments will be effective as of the date determined by the Compensation
Committee.



3.   SIGNING BONUS

     As a one-time cash “signing bonus” you will be paid $20,000.00 on the Start
Date. You are encouraged to use a substantial portion of this amount to purchase
shares of the Company’s common stock via the Company’s employee stock purchase
plan.



4.   BONUS

     In addition to your salary, commencing with respect to calendar year 2004,
you will be eligible to earn an annual bonus of up to 35% of your base salary if
you meet or exceed certain performance standards which will be mutually
determined by you, the Chief Executive Officer and the Chief Operating Officer
and approved by the Compensation Committee. The

 



--------------------------------------------------------------------------------



 



performance standards will be mutually determined and approved prior to the
beginning of each calendar year (except the performance standards for the
balance of calendar year 2004 will be determined within thirty (30) days of the
Start Date). You will be eligible for an annual bonus for any calendar year only
if you remain employed with the Company as of December 31 of such calendar year.
The bonus will be payable within ten (10) days of the public release by the
Company of its financial results for the relevant calendar year. The bonus will
be payable, at your election, in cash and/or shares of Company common stock.



5.   BENEFITS

     You will also be entitled, during the term of your employment, to such
employee benefits as the Company may offer from time to time, subject to
applicable eligibility requirements, including but not limited to the right to
participate in the Company’s 401(k) plan. You will be entitled to three (3)
weeks paid vacation.



6.   STOCK OPTION

     As we have discussed, our compensation structure is weighted towards equity
ownership because we believe we will create the most value for the Company and
its shareholders over time by having employees think and act like, and therefore
be, owners. To this end, and subject to approval by the Compensation Committee,
you will be granted a five (5) year option to purchase 40,000 shares of Company
common stock, which will vest as to 8,000 shares on December 30, 2004 and at the
rate of 8,000 shares on the first day of January of each of 2005, 2006, 2007 and
2008, provided you remain in the employ of the Company on said dates. The
options will provide for accelerated vesting upon a Change of Control (as
defined below). The strike price will be the fair market value per share of such
stock on the last trading day immediately preceding the Start Date. The options
will be incentive stock options to the extent permissible under the Internal
Revenue Service Code and Regulations and to the extent available under the
Company’s 2001 stock plan. Your option will be documented by delivery to you of
a stock option agreement. The Committee will consider and may in its discretion
issue future option grants to you based on your performance, the Company’s
operating results and other appropriate factors.

     For purposes hereof, the term “Change of Control” means:

(i) the acquisition (other than by the Company) by any person, entity or “group”
within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934 (the “Exchange Act”) (excluding, for this purpose, the Company or its
subsidiaries or any employee benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), of 50% or more of either the then outstanding shares of common
stock or the combined voting power of the Company’s then outstanding capital
stock entitled to vote generally in the election of directors; or

2



--------------------------------------------------------------------------------



 



(ii) individuals who, as of the date hereof, constitute the Board of Directors
(as of the date hereof the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
person were a member of the Incumbent Board; or

(iii) approval by the shareholders of the Company of (x) a reorganization,
merger, consolidation or share exchange, in each case, with respect to which
persons who were the shareholders of the Company immediately prior to such
reorganization, merger, consolidation or share exchange do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged, consolidated
or other surviving company’s then outstanding voting securities, (y) a
liquidation or dissolution of the Company or (z) the sale of all or
substantially all of the assets of the Company.



7.   TERMINATION OF EMPLOYMENT

     Your employment may be terminated at any time by you or by the Company with
or without Cause, without prior written notice. This at-will employment
relationship cannot be changed except in writing signed by the Chief Executive
Officer of the Company or the Chairman of the Compensation Committee. The
following matters will provide the Company with justification for termination of
your employment with “Cause”:

     (a) your conviction of any act by you of fraud or embezzlement;

     (b) your conviction of any felony involving an act of dishonesty, moral
turpitude, deceit or fraud;

     (c) your conviction of any act of dishonesty or misconduct (whether in
connection with your responsibilities as an employee of the Company or
otherwise) that either materially impairs the Company’s business, goodwill or
reputation or materially compromises your ability to represent the Company with
the public; or

     (d) your material failure to perform your lawful duties to the Company
after receiving written notice from the Company describing such failure in
reasonable detail.



8.   PAYMENTS UPON TERMINATION OF EMPLOYMENT

     Nothing in this Agreement shall be construed to prevent us from terminating
your employment hereunder, with or without Cause. If you terminate your
employment or if the Company terminates your employment with or without Cause,
the Company will pay you any accrued and unpaid base salary (subject to normal
withholding and other deductions) to the effective date of termination of your
employment. In addition, if your employment with the

3



--------------------------------------------------------------------------------



 



Company is terminated by the Company without Cause or if you terminate your
employment with the Company following (i) a material adverse alteration or
diminution in the nature or status of your authority, duties or responsibilities
from those in effect immediately prior to such change, or (ii) a reduction in
your base salary: (a) you will be entitled to receive Severance Pay (as herein
defined); (b) you will be entitled to receive Continuing Benefits (as herein
defined); and (c) any non-vested stock option which is scheduled to vest as of
the next January 1 will vest as of the date of the termination of your
employment in an amount equal to the amount scheduled to vest as of said January
1 multiplied by a fraction, the numerator of which shall be the number of days
of the then current calendar year up to and including the date of termination
and the denominator of which will be 365. For purposes hereof: “Severance Pay”
means (i) payments equal to your base salary at the time of the termination
payable in monthly installments throughout the period ending six (6) months from
the date of employment termination (which period shall be extended to twelve
(12) months for any termination on or after April 15, 2005); and (ii) an amount
equal to the average annual bonus earned by you (whether paid or deferred) for
the three most recent annual periods or such shorter period if the termination
occurs before you have served for three annual periods (such amount shall be
payable within forty-five (45) days after the end of the applicable calendar
year); and “Continuing Benefits” means medical, dental, vision, long-term care,
life and disability insurance coverage and any post-employment entitlement for
six (6) months following the termination (which period shall be extended to
twelve (12) months for any termination on or after April 15, 2005) at levels
comparable to that provided immediately prior to your termination (all at the
cost of the Company except for any contributions paid by you prior to the
termination). Notwithstanding the foregoing, if such termination occurs within
twelve (12) months following a Change of Control, the Severance Pay shall be
payable, at your election, either in a lump sum within thirty (30) days of the
date of employment termination or in periodic payments over a period not to
exceed three (3) years.



9.   NON-COMPETITION

     For a one (1) year period from and after termination of your employment for
any reason (except if such termination occurs within twelve (12) months
following a Change of Control), you shall not engage, directly or indirectly,
either on your own behalf or on behalf of any other person, firm, corporation or
other entity, in any business competitive with any business of the Company (or
any of its subsidiaries), in the geographic area or areas in which Company (or
any of its subsidiaries) is conducting business at the time of termination of
your employment, or own more than 5% of any such firm, corporation or other
entity. Upon any violation of the foregoing sentence, you will forfeit any
remaining amounts payable to you hereunder in addition to any other remedies
available to the Company as a result of the violation.



10.   CONFIDENTIALITY

     With your employment comes the responsibility that you will honor any
confidentiality agreements you have signed with other entities. If you have any
confidential information or trade secrets, written, or otherwise known by you,
you agree not to bring them to the Company, and you agree not to use them in any
way. You attest that you have not signed a “non-competition” agreement or any
other agreement that would prohibit you from working here.

4



--------------------------------------------------------------------------------



 





11.   ADDITIONAL PROVISIONS

     The terms described in this letter agreement will be the terms of your
employment, and this letter supersedes any previous discussions or offers. Any
additions or modifications of these terms would have to be in writing and signed
by you and the Chief Executive Officer of the Company or the Chairman of the
Compensation Commission.

     The validity, interpretation, construction and performance of this letter
agreement shall be governed by the laws of the State of Delaware (except their
provisions governing the choice of law).

     If you agree that this letter agreement evidences our agreement concerning
your employment with the Company, please indicate so by signing both copies of
this letter retaining one for your files. This offer and all terms of employment
stated in this letter agreement will expire if you have not returned a signed
copy to me on or prior to April 9, 2004.

     We are very excited about you joining us. I look forward to a productive
and mutually beneficial working relationship. Please let me know if I can answer
any questions for you about any of the matters outlined in this letter
agreement.

     

  Sincerely,
 
   

  /s/ John G. Meyer, Jr.

   

  John G. Meyer, Jr.,
President and Chief Executive Officer

ACCEPTANCE

I accept employment with The Allied Defense Group, Inc. under the terms set
forth in this letter agreement:

     
/s/ Wayne F. C. Hosking, Jr.
       
 
Wayne F. C. Hosking, Jr., Esq.
   

5